internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-117967-98 date date number release date this responds to a letter dated date submitted by your authorized representative on your behalf in which a ruling is requested concerning the federal gift and generation-skipping_transfer_tax consequences of a proposed court order affecting the provisions in certain trusts as represented the facts are as follows in year a created trust a and named trustee as the trustee trust a was irrevocable from its creation and there have been no additions to trust a since its creation trust a was created for the benefit of a’s three daughters b c and d trust a provides that during their lifetimes b c and d are to receive one-third of trust a’s net_income upon the death of a daughter that daughter’s share of the income is to be distributed to the daughter’s issue upon the death of the last to die of b c and d each daughter’s one-third share of trust assets is to be distributed to the issue of each deceased daughter by right of representation in the event that there is no surviving issue of a deceased daughter that share is to be divided among the other living beneficiaries by right of representation after the creation of trust a c adopted two children pursuant to state law that existed at the time of the creation of trust a adopted children were not considered issue and therefore c’s adopted children would not be entitled to share in future distributions from trust a after c adopted the two children a advised trustee by letter that a intended to include adopted children in the definition of issue as that term was used in trust a no amendment however was ever sought to change the governing instrument for trust a to reflect a’s intent as set forth in the letter and trust a remained unchanged at a’s death in year a created trust b and also named trustee as the trustee trust b became irrevocable upon a’s death in year all distributions to trust b were made on a’s death and there have been no additions to trust b since the administration of a’s estate in an effort to correct the potential inequality of treatment between natural and adopted grandchildren a included a provision in trust b that specifically includes adopted grandchildren and provides for equalizing distributions to compensate a’s adopted grandchildren for any inability to benefit from trust a subsequent to the creation of trust a state law changed to provide that in the construction of a_trust agreement or will whether executed on before or after date the term child grandchild issue heir descendant beneficiary or other equivalent term is to be construed to include any adopted person and his descendants whether natural or adopted unless a contrary intention appears by the terms of the instrument or unless the estate devised to the child grandchild issue heir descendant beneficiary or equivalent person vested before date in an already ascertained person or persons who have an immediate indefeasible right of enjoyment or a present indefeasible fixed_right of future enjoyment in the estate in a state court_of_appeals held that a remainder_interest does not vest until the death of the party holding the life interest the court’s rationale is that vesting may not be effective until such time because an interest could be defeated by the birth of other children b predeceased a at the time of a’s death a was survived by c and d c died in year survived by her two adopted children d is still living trustee proposes to petition court to clarify that c’s two adopted children are issue for purposes of taking under trust a and that the equalization_clause in trust b be eliminated as unnecessary the following rulings have been requested a court order interpreting trust a as including adopted children as issue and the resulting distribution of trust assets consistent with such interpretation will not result in the loss of exempt trust status for purposes of the generation-skipping_transfer_tax constitute a modification of trust a within the meaning of sec_26_2601-1 and will not result in federal gift_tax a court order removing the equalization_clause in trust b and the resulting distribution of trust assets consistent with such interpretation will not result in the loss of exempt trust status for purposes of the generation-skipping_transfer_tax constitute a modification of trust b within the meaning of sec_26_2601-1 and will not result in federal gift_tax sec_2501 imposes a tax on the transfer of property by gift during any calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2601 imposes a tax on every generation-skipping_transfer made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added trust a became irrevocable in year and trust b became irrevocable on a’s death in year both events occurred before date you represent that there have been no constructive or actual additions to trust a since its creation you also represent that there have been no constructive or actual additions to trust b since the completion of the administration of a’s estate which was before date a modification of a_trust that is otherwise exempt for purposes of chapter and the applicable regulations will generally result in a loss of exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial_interest rights or expectancies originally provided for under the terms of the trust in this case under the applicable state law the rights of the issue of b c and d did not vest before date and the adopted children are entitled to benefit as issue under the terms of trust a as a result the proposed modification to clarify the term issue in trust a as including adopted children and the proposed modification to remove the equalizing provision in trust b will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of trust a or trust b therefore provided the court order is approved as proposed we conclude that the proposed court order interpreting trust a as including adopted children as issue does not constitute a modification of trust a for purposes of sec_2601 the resulting distribution of trust assets consistent with such interpretation will not result in the loss of exempt trust status for purposes of the generation-skipping_transfer_tax and will not result in federal gift_tax the proposed court order removing the equalization_clause in trust b does not constitute a modification of trust b for purposes of sec_2601 the resulting distribution of trust assets consistent with such order will not result in the loss of exempt trust status for purposes of the generation-skipping_transfer_tax and will not result in federal gift_tax except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by_______________________ katherine a mellody assistant to the chief branch enclosure copy for sec_6110 purposes
